DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-8, 10, and 12-17 are pending in the present application.

Withdrawn Rejections
The rejection of claims 1 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz-Suarez et al. (US 2016/0302408 A1) is withdrawn in view of the amendment to claim 1 to state that the water conditioning agent comprises one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.  Ortiz-Suarez et al. disclose water conditioning agents include alkali metal bicarbonate salts, but do not disclose the choline salts instantly claimed.
The rejection of claims 1-16 under 35 U.S.C. 102(a)(1) as being anticipated by McKnight et al. (US 2016/0000070 A1) to state that the water conditioning agent comprises one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.  McKnight et al. teach adjuvant compositions comprising an incompletely hydrated water-soluble polymer, such as guar polymer, and a hydration inhibitor.  However, McKnight et al. do not explicitly disclose a specific composition comprising an incompletely hydrated water-soluble polymer and a hydration inhibitor 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by McKnight et al. (US 2016/0000070 A1).
Instant claim 17 is drawn to an adjuvant composition comprising one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates; and optionally a drift control agent.
McKnight et al. disclose a concentrated adjuvant composition comprising a hydration inhibitor component including choline bicarbonate, choline dihydrogen citrate, .
Response to Arguments
Applicant’s Remarks filed 1 October 2020 have been fully considered but they are not persuasive.  Applicant argues that McKnight et al. do not teach water conditioning agents comprising one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.
The examiner respectfully argues that McKnight et al. disclose that the adjuvant composition comprises a hydration inhibitor component including choline bicarbonate, choline dihydrogen citrate, choline bitartrate, or combinations thereof ([0024]; Claim 14).  Therefore, McKnight et al. disclose an adjuvant composition comprising the same components as instantly claimed.
It is noted that instant claim 17 states that the drift control agent is optional.  Therefore, the composition only requires the one or more choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.  A prior art composition that comprises a choline sulfate, choline acrylate, choline carboxylate, or choline phosphonate, such as disclosed by McKnight et al., will read on the instant claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1, 3-8, 10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,609,862.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an agricultural adjuvant composition.  US ‘862 claims an adjuvant composition comprising an incompletely hydrated water-soluble polymer (cationic hydroxypropyl guar and cationic guar), a hydration inhibitor (choline bicarbonate, choline dihydrogen citrate and choline bitartrate), a suspending agent (fumed silica, inorganic colloidal or colloid-forming particles, or rheology modifier polymers), and a surfactant, glycerin, and/or water-conditioning agent, wherein the adjuvant is added to a pesticide.
Response to Arguments
Applicant requests holding this provisional obviousness-type double patenting rejection in abeyance until there is an indication of allowable subject matter in the instant application.  Therefore, the rejection has been maintained.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-5, 10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 1 states that the water conditioning agent comprises one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.  Instant claims 4-5 state that the composition is free or substantially free of ammonium-containing compounds.  However, choline is an ammonium-containing compound with the following structure:

    PNG
    media_image1.png
    84
    174
    media_image1.png
    Greyscale

Therefore, it is unclear how the composition can contain choline and also be free or substantially free of ammonium-containing compounds.

Claim Rejections - 35 USC § 102
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio et al. (JP 62-042907 A).
Instant claim 17 is drawn to an adjuvant composition comprising one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates; and optionally a drift control agent.
Toshio et al. disclose that choline sulfate, choline acetate, choline citrate, choline lactate, and choline tartrate are effective for reducing phytotoxicity of herbicides to rice .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2016/0000070 A1).
Instant claim 1 is drawn to a composition comprising a drift control agent and water conditioning agent comprising one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.  
McKnight et al. teach an adjuvant composition comprising an incompletely hydrated polymer, such as guar and guar derivatives (i.e., drift control agent); a hydration inhibitor; a suspending agent, such as fumed silica, inorganic colloidal or colloid-forming particles and rheology modifier polymers; and a water conditioning agent (Abstract; [0008], [0016]; and Claims 1, 4-6).  McKnight et al. further teach that the composition comprises a hydration inhibitor, including choline bicarbonate, choline dihydrogen citrate and choline bitartrate ([0024]; Claim 14).  
Therefore, it would have been prima facie 
Instant claims 3, 8, 10, 15 state a suspending agent selected from fumed silica, inorganic colloidal or colloid-forming particles, rheology modifier.  McKnight et al. teach that the adjuvant composition comprises a suspending agent in an amount effective to impart shear thinning properties to the composition, wherein the suspending agent is selected from fumed silicas, inorganic colloidal or colloid-forming particles, rheology modifier polymers, and mixtures thereof ([0008]-[0010], [0016], [0020], [0052]-[0053], [0071], [0080], [0085], [0090], [0092]-[0095], [0099], [0105], [0111], [0136]-[0156]; Claims 1, 4, 6, 10, 15, and 19).
Instant claims 4-5, 10, and 12 state that the composition is free of or substantially free of ammonium-containing compounds, such as ammonium cations.  McKnight et al. teach that the adjuvant compositions are free of or substantially free of ammonium-containing compounds ([0006], [0009], [0030]; Claim 23).
Instant claims 6 and 13 state that the composition further comprises a glycol, glycerine, a second water conditioning agent or one or more surfactants.  McKnight et al. teach that the composition can comprise one or more surfactants, glycerine, a water conditioning agent or a mixture thereof ([0010]; Claim 4).
Instant claims 7 and 14 state that the drift control agent is an underivatized guar, a cationic hydroxypropyl guar, a hydroxypropyl guar, or a cationic guar.  McKnight et al. teach that the incompletely hydrated water-soluble polymer comprises non-derivatized guar polymers, and derivatized guar polymers, including cationic hydroxypropyl guars, hydroxypropyl guars, and cationic guars ([0016], [0065]-[0066], [0098], [0104], [0110], [0118], [0124], [0126]; Claims 5, 10, 18 and 21).
Instant claim 16 is drawn to a method of making an agricultural formulation comprising contacting a pesticide with the adjuvant composition of claim 1.  McKnight et al. teach that the adjuvant is combined with a pesticide ([0013], [0030], [0185], [0187], [0189]; Claims 8 and 22).
Response to Arguments
Applicant’s Remarks filed 1 October 2020 have been fully considered but they are not persuasive.  Applicant argues that McKnight et al. do not teach water conditioning agents comprising one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.
The examiner respectfully argues that McKnight et al. teach that the adjuvant composition comprises a hydration inhibitor component including choline bicarbonate, choline dihydrogen citrate and choline bitartrate ([0024]; Claim 14).  Therefore, McKnight et al. teach compositions comprising the same compounds as instantly claimed.  The composition and its properties are inseparable (see MPEP 2112.01).  Therefore, the composition comprising hydration inhibitor component selected from choline bicarbonate, choline dihydrogen citrate and choline bitartrate will have the same properties as the compositions instantly claimed. 

Double Patenting
Claims 1, 3-8, 10, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-21 of copending Application No. 15/226,077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616